Citation Nr: 0740433	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical services provided by Maine Cardiology Associates, 
NORDX, and Southern Radiology Associates of Maine on May 19 
and 23, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran had active military service from September 1946 
to January 1947, from February 1953 to October 1954, and from 
July 1971 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 decision of the VA Medical Center (VAMC) in 
Togus, Maine.  The veteran had a hearing in March 2006, and 
the Board remanded this case in February 2007 for further 
development and consideration.


FINDINGS OF FACT

1.  The veteran is service connected for a heart condition, 
status post coronary artery bypass graft, and he is rated 
totally disabled on the basis of individual unemployability 
due to his service-connected disability (TDIU).

2.  On May 14, 2005, the veteran was treated in the emergency 
room (ER) of the Maine Medical Center for chest pain.  VA 
already has paid the expenses for that treatment.

3.  On May 19 and 23, 2005, the veteran received additional 
medical care from Maine Cardiology Associates, NORDX, and 
Southern Radiology Associates of Maine for follow-up of the 
chest pain for which he had received ER treatment a few days 
earlier on March 14, 2005.

4.  The follow-up treatment on May 19 and 23, 2005, from 
Maine Cardiology Associates, NORDX, and Southern Radiology 
Associates of Maine was nonemergent.




CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
cost of unauthorized private treatment on May 19 and 23, 
2005.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the treatment provided on May 19 
and 23, 2005, was medically necessary and that a VA facility 
was not feasibly available.

Review of the claims file reflects that service connection is 
presently in effect for a heart condition, status post 
coronary artery bypass graft, and that the veteran also has a 
TDIU.

On May 14, 2005, the veteran was treated in the ER of the 
Maine Medical Center for chest pain.  The expenses related to 
that treatment were paid by VA.

The Emergency Department follow-up instructions advise the 
veteran to call as soon as possible to make an appointment to 
see Dr. B (D. W. B., M.D.) in two days.  

A December 2005 letter from Dr. B notes the veteran was seen 
a couple of days earlier (May 14, 2005) in the ER with an 
episode of chest discomfort and ultimately discharged home.  
Dr. B explains that the veteran was discharged home partially 
because his blood had been anticoagulated on Coumadin and, as 
such, it was not safe for him to undergo coronary angiography 
at the time of his ER visit on the 14th.  This letter further 
notes that Dr. B subsequently saw the veteran on May 19, 
2005, for the first time.  During this visit, Dr. B was 
significantly concerned about the veteran's chest pain 
episode, which was similar to the type of discomfort that he 
had in 1998 which ultimately resulted in him having open 
heart bypass surgery.  Consequently, the veteran was admitted 
to the hospital for coronary angiography.

Treatment records from Maine Medical Center reflect that the 
veteran underwent cardiac catheterization on May 23, 2005.  

During his March 2006 hearing before a hearing officer the 
veteran testified that Dr. B had sent him a letter stating 
that the follow-up treatment was part of the ER visit.  
Specifically, he testified that, if the blood had not been 
anti-coagulated, he would have undergone the coronary 
angiography at the time of the original ER visit.  He also 
testified that he mistakenly believed the follow-up treatment 
would be taken care of by VA because he is service-connected 
for a heart condition.  

In October 2007, as directed in the Board's February 2007 
remand, a physician reviewed the evidence in this case and 
provided an opinion.  He concluded the veteran could have 
undergone his diagnostic catheterization in the VA system.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement that must be 
addressed:  (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, 
see 38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 
Vet. App. 143 (1994).  In this case at hand, the veteran has 
not argued, nor does the evidence suggest, that prior 
authorization was obtained for the private medical treatment 
in question on May 19 and 23, 2005.  Thus, the pertinent 
issue is whether he is eligible for payment or reimbursement 
for medical services that were not previously authorized.

Although the veteran has testified that the medical expenses 
incurred on May 19 and 23, 2005, should be paid by VA because 
the treatment was for a heart condition, for which he is 
service connected, there is a three-prong test for meeting 
the requirements of entitlement to payment or reimbursement 
for unauthorized medical expenses.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  Failure to satisfy any of the three 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 
1973) ("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability or for any disability if the 
veteran has a total rating (including, like here, a TDIU).  
38 C.F.R. § 17.52.

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).

The Board also notes that payment or reimbursement for 
emergency services in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177.  The 
provisions of the Act became effective as of May 29, 2000.  
The criteria for payment or reimbursement for emergency 
service in non-VA facilities under 38 U.S.C.A. § 1725 include 
the requirement that the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.

With respect to whether there was a valid medical emergency 
at the time at issue, neither 38 U.S.C.A. § 1728 nor 
38 C.F.R. § 17.120 provide a definition of when an 
"emergency" exists.  An emergency is defined as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey, 7 Vet. App. at 147 
(1994) (citations omitted) (emphasis in original).  The Board 
observes that 38 C.F.R. § 17.1002, one of the regulations 
implementing the Veterans Millennium Health Care and Benefits 
Act, does define emergency services.  See 38 C.F.R. 
§ 17.1002(b).  Although certainly not a binding definition 
when considering reimbursement under 38 C.F.R. § 17.120, it 
does provide a frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  

Here, though, a review of the record indicates that, inasmuch 
as the veteran's follow-up treatment subsequent to the 
original May 14, 2005, ER treatment, was on May 19, five days 
later, and the diagnostic catheterization was on May 23, 
2005, nine days later, his follow-up treatment was not 
emergent in nature such that he was unable to schedule this 
follow-up at a VA medical facility.  He has testified that he 
attempted to contact certain people he wanted to talk to at 
VA, but that they were not available to address his concerns.  
He stated that he tried to contact a VA physician who had 
treated him, as well as other individuals in connection with 
obtaining test results and answers to his medical questions.  
He did not indicate that he contacted VA in an attempt to 
arrange follow-up treatment in connection with his May 14, 
2005, ER visit.  Nevertheless, inasmuch as he had to contact 
his private physician to make a follow-up appointment on May 
19, 2005, five days after his original ER visit, and the 
diagnostic catheterization had to be scheduled for yet a 
later date, four days after the initial follow-up 
appointment, those visits were not emergencies such that he 
was unable to contact VA regarding his follow-up care.

The veteran argues that VA facilities were unavailable 
because the Togus VA hospital in Augusta, Maine, is the 
closest VA facility and does not provide the type of medical 
care he required.  However, cardiac care is available at the 
Boston, Massachusetts, VA hospital.  And although the Boston 
VA hospital is about 106 miles from the veteran's home, VA 
provides daily shuttle bus service from Togus to the VA 
hospital in Boston to help alleviate any concerns over this 
amount of distance needed to travel.

Accordingly, the private medical treatment for which the 
veteran seeks payment or reimbursement was not of an emergent 
nature; thus, one of the requisite criterion set forth above 
is not met and reimbursement under the provisions of 
38 U.S.C.A. §§ 1725, 1728 and 38 C.F.R. §§ 17.120, 17.1002 
cannot be granted.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Additionally, "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).




ORDER

The claim for payment or reimbursement of unauthorized 
medical services provided by Maine Cardiology Associates, 
NORDX, and Southern Radiology Associates of Maine on May 19 
and 23, 2005, is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


